Citation Nr: 1016432	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-32 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for fatigue.

3.  Entitlement to service connection for arthritis of the 
left hip.

4.  Entitlement to service connection for memory loss, 
claimed as due to an undiagnosed illness.

5.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the cervical 
spine.

6.  Entitlement to an initial compensable disability rating 
for hiatal hernia with gastroesophageal reflux disease.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to March 
1993, to include service in the Southwest Asia theater of 
operations.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania that, in part, granted 
service connection for degenerative disc disease of the 
cervical spine and hiatal hernia with gastroesophageal reflux 
disease and assigned a 10 percent and noncompensable (0 
percent) rating, respectively, both effective February 9, 
2005; and denied service connection for sleep apnea, fatigue, 
arthritis of the left hip, and memory loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board observes that further development is required on 
each of the claims on appeal.

Initially, the Board notes that there are outstanding VA 
medical records that may be pertinent to the appeal.  On his 
February 2005 claim, the Veteran noted that he had been 
treated at the Butler VA Medical Center (VAMC).  Then, on his 
January 2006 notice of disagreement, he requested that the RO 
obtain records from the Cleveland VAMC.  The RO has not 
obtained records from either VAMC.  The record also reflects 
that he underwent a VA Persian Gulf War examination in May 
1994, and June 2005 VA examination reports for bones and 
digestive disorders reflect that he underwent VA x-rays of 
the left hip in October 1994 and that he underwent a prior VA 
endoscopy and was scheduled for another one in July 2005, 
respectively.  None of these reports are of record.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the RO must obtain all 
pertinent medical records from the above VAMCs since the 
Veteran's discharge in March 1993, following the procedures 
prescribed in 38 C.F.R. § 3.159(c) (2009).

Specific to the claim for service connection for fatigue, the 
Board observes that the Veteran underwent a VA examination 
for this disability in June 2005.  Although the examiner 
noted that the Veteran had been seen for fatigue during 
service in May 1988 and stated that there is no evidence of 
chronic fatigue syndrome, the examiner did not provide an 
opinion on whether any disorder manifested by fatigue was 
incurred in or aggravated by service.  In this regard, the 
Board observes that the Veteran served in the Southwest Asia 
theater of operations and, although he has not asserted that 
his fatigue is due to such service, the presumptions of  38 
U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2009) 
apply.  Once VA undertakes to provide a VA examination, it 
must ensure that the examination is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the RO should 
arrange for the Veteran's claims file to be reviewed by the 
above examiner to obtain an opinion on the nature and extent 
of the Veteran's fatigue.

As regards the claim for service connection for arthritis of 
the left hip, the Veteran underwent a VA examination for this 
disorder in June 2005.  Although the examiner provided a 
diagnosis of very mild acetabular degenerative joint disease 
and service treatment records reflect complaints of left hip 
pain, the examiner did not provide an opinion on whether the 
disorder was incurred in or aggravated by service.  Thus, the 
RO should arrange for the Veteran's claims file to be 
reviewed by the above examiner to obtain an opinion on the 
nature and extent of the Veteran's arthritis of the left hip.

As regards the claim for service connection for memory loss, 
claimed as due to an undiagnosed illness, the Veteran also 
underwent a VA examination for this disorder in June 2005.  
The examiner estimated the Veteran's memory and intellect as 
no more than low average capacity.  The examiner stated that 
a definitive diagnosis cannot be made with regard to whether 
the Veteran has a cognitive dysfunction let alone whether it 
was caused by his service in the Persian Gulf. The examiner 
then provided a diagnosis of rule out cognitive dysfunction, 
pending neuropsychological assessment, and recommended that 
neuropsychological testing be conducted to assess the extent 
of the Veteran's memory loss and the extent to which it is 
organic versus functional.  Thus, the RO should afford the 
Veteran the recommended neuropsychological testing.  

As regards the Veteran's degenerative disc disease of the 
cervical spine, the Board observes that he underwent a VA 
examination for this disability in June 2005 and that the 
report of this examination is now almost five years old.  
Where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2009).  Thus, the Board finds that 
a contemporaneous and thorough VA spine examination should be 
conducted to determine the current severity of his 
degenerative disc disease of the cervical spine.  Such 
examination and opinion would be instructive with regard to 
the appropriate disposition of the claim under appellate 
review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

As regards his hiatal hernia with gastroesophageal reflux 
disease, the Board observes that he underwent a VA 
examination for this disability in June 2005 and that the 
report of this examination is also almost five years old.  
Thus, the Board finds that a contemporaneous and thorough VA 
digestive disorders examination should be conducted to 
determine the current severity of his hiatal hernia with 
gastroesophageal reflux disease.  See id.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all pertinent 
medical records from the Butler and 
Cleveland VAMCs since March 1993, to 
include a May 1994 VA Persian Gulf War 
examination, October 1994 x-rays of the 
left hip, and all reports of endoscopies.  

2.  Thereafter, the RO should schedule the 
Veteran for a VA examination to determine 
the nature and extent of all pathology, 
which may be present, pertaining to 
fatigue and memory loss.  The claims 
folder must be made available to and 
reviewed by the examiner in connection 
with the examination.  

The purpose of the examination is to 
identify all signs of disorders manifested 
by fatigue and memory loss that may be a 
result of his Persian Gulf War service.  A 
complete history, which includes the time 
of initial onset and the frequency and 
duration of his symptomatology, should be 
elicited from the Veteran.  All 
appropriate tests (to include 
neuropsychological testing) deemed 
necessary and studies and/or consultations 
should be accomplished, and all clinical 
findings should be reported in detail.

After reviewing the claims file and 
examining the Veteran, the examiner should 
expressly state an opinion on whether any 
disorder manifested by fatigue and memory 
loss is attributable to a known clinical 
diagnosis (for example, sleep apnea or 
cognitive dysfunction).

For any disorder manifested by fatigue and 
memory loss, which is attributable to a 
known diagnosis, the examiner should offer 
an opinion as to the most probable 
etiology and date of onset of the disorder 
that is diagnosed and whether it is at 
least as likely as not (50 percent or 
greater probability) that the diagnosed 
disorder was incurred in or aggravated by 
service, or was caused by a supervening 
condition or event after March 1993.

For any of the above signs and symptoms, 
which are not attributable to a known 
diagnosis, the findings should reflect all 
objective indications of chronic 
disability to include either objective 
medical evidence perceptible to a 
physician or other, non-medical indicators 
that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2) 
(2008).  Finally, the examiner should 
express an opinion on whether any fatigue 
or memory loss is "chronic" (as having 
existed for 6 months or more or as having 
resulted in intermittent episodes of 
improvement and worsening over a 6-month 
period) or was caused by a supervening 
condition or event after March 1993.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  The RO should also arrange for the 
Veteran's claims file to be reviewed by 
the examiner who prepared the June 2005 VA 
joints examination (or a suitable 
substitute if that examiner is 
unavailable) for the purpose of obtaining 
a supplemental opinion that addresses the 
nature and etiology of the Veteran's left 
hip disability.  The examiner should 
provide an opinion on whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
arthritis of the left hip had its onset in 
service or within one year thereafter or 
is otherwise etiologically related to 
service.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

4.  The RO should schedule the Veteran for 
a VA spine examination to determine the 
severity of his degenerative disc disease 
of the cervical spine.  His claims file 
should be available to the examiner and 
reviewed in conjunction with the 
examination.  All appropriate tests should 
be conducted.  The report should set forth 
all objective findings regarding the 
Veteran's cervical spine disability, 
particularly the current severity of 
symptoms.  A complete rationale should be 
given for all opinions and conclusions.  

5.  The RO should schedule the Veteran for 
a VA digestive disorders examination to 
determine the severity of his hiatal 
hernia with gastroesophageal reflux 
disease.  His claims file should be 
available to the examiner and reviewed in 
conjunction with the examination.  All 
appropriate tests should be conducted.  
The report should set forth all objective 
findings regarding the Veteran's digestive 
disability, particularly the current 
severity of symptoms.  A complete 
rationale should be given for all opinions 
and conclusions.  

6.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

